Citation Nr: 0704844	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a prior rating decision dated in 
November 2002 denied service connection for PTSD.  Since the 
veteran did not seek appellate review within one year of 
notification, that decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, the July 2003 rating decision on appeal incorrectly 
denied service connection for PTSD on the merits without 
first determining whether new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the issue on appeal is whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).   

Before the Board can adjudicate this claim, however, further 
development must be completed to satisfy the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The RO attempted to comply with these 
provisions in a letter sent to the veteran in March 2004.  
However, in light of a recent decision by the United States 
Court of Appeals for Veterans Claims (Court), the Board finds 
that this letter constitutes insufficient notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed the notice requirements with regard to new and 
material evidence claims.  The Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim, as well as the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit sought.  In the context of a claim to 
reopen, the VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.

Unfortunately, the March 2004 letter did not notify the 
veteran of the evidence and information that is necessary to 
reopen his claim of entitlement to service connection for 
PTSD.  This letter also failed to explain the meaning of 
"new" and "material" evidence and to describe what kind of 
information is necessary to substantiate elements of the 
underlying claim.  Therefore, the veteran should be provided 
with a proper notice letter that complies with Kent.  Board 
decisions are routinely vacated by the Court for a failure to 
following the recent decision in Kent. 

Next, the record indicates that the veteran has been 
receiving Social Security Administration (SSA) benefits since 
November 1987.  However, none of the SSA's records have been 
associated with the claims file.  When VA is put on notice of 
the existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); see also Marciniak v. 
Brown, 10 Vet. App. at 204.  As such, all relevant SSA 
records need to be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA/Kent notice letter that 
explains the meaning of "new" and 
"material" evidence, and describes the 
particular type of evidence necessary to 
substantiate any elements that were found 
to be insufficiently shown at the time of 
the prior final VA denial.  

The veteran should be informed that the 
November 2002 rating decision is final 
and of the specific information and 
evidence not of record (1) that is 
necessary to reopen his claim, (2) that 
VA will seek to obtain, and (3) that he 
is expected to provide.  The RO should 
advise the veteran to provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should obtain the veteran's 
SSA records, including all medical 
records which formed the basis of any 
decision rendered.  The RO should 
document the efforts to obtain these 
records and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  When the development requested has 
been completed, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for PTSD.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


